Citation Nr: 0713768	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  98-05 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to October [redacted], 1999.

2.  What evaluation is in order for PTSD from October [redacted], 
1999 to the appellant's April [redacted], 2005 release from a period 
of incarceration?

3.  What evaluation is in order for PTSD from the appellant's 
April [redacted], 2005 release from a period of incarceration?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

In June 2005, the Board remanded the appeal for further 
development to include scheduling a VA examination.
 
 
FINDINGS OF FACT
 
1.  From May 21, 1997 to October [redacted], 1999, the veteran's PTSD 
was manifested by occupational and social impairment, with 
deficiencies in most areas, but not by total occupational and 
social impairment. 
 
2.  Between October [redacted], 1999 and the date of his release from 
confinement on April [redacted], 2005, there is insufficient evidence 
to rate the nature and extent of the appellant's PTSD.  
 
3.  Since the date of his release from confinement on April 
[redacted], 2005, the veteran's PTSD has been productive of not more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.
 
 
CONCLUSIONS OF LAW
 
1.  Between May 21, 1997 and October [redacted], 1999, the criteria 
for a 70 percent evaluation, but not more for the veteran's 
PTSD were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).
 
2.  Between October [redacted], 1999, and the appellant's April [redacted], 
2005 release from confinement there is insufficient evidence 
to rate the nature and extent of his PTSD.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.
 
3.  Since the  appellant's April [redacted], 2005 release from 
confinement his PTSD has not met the criteria for an 
evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.
 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2005 and July 
2006 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a June 2006 letter, the RO provided notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  The claim was thereafter 
readjudicated in the December 2006 supplemental statement of 
the case.  
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, VA treatment records are available, as 
well as private medical records.  The Board notes that the 
veteran failed to report for a VA examination scheduled in 
July 2006.  There is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 
 



Background
 
The veteran filed a claim for an increased rating on May 
21,1997. 

In September 1997, Jacqueline Bashkoff, Ph.D., conducted a 
mental status examination.  He reported being depressed, 
fatigued, having insomnia, and mood swings.  Mental status 
examination revealed no evidence of marked distress or 
anxiety.  He was oriented to time, place and person.  Insight 
and judgment were intact.  There was no evidence of suicidal, 
homicidal or paranoid ideation.  There were no difficulties 
shown in either short or long term memory.  The diagnosis was 
mild PTSD.  A Global Assessment of Functioning (GAF) Score of 
79 was assigned.
 
Charles Kennedy, Ph.D., of the Stratton VA Medical Center 
opined in October 1997 that the veteran was having daily 
intrusive recollections of his wartime experiences.  He was 
also experiencing vivid flashbacks once or twice a year, 
traumatic dreams, psychogenic amnesia, and avoidance of 
others.  His recent memory was judged to be impaired due to 
PTSD.  He was chronically depressed, and he reported suicidal 
and homicidal ideation, to include thoughts of running cars 
off the road as he performed his truck driving duties.  There 
was no evidence of a flight of ideas.  The veteran's ability 
to perform substantially gainful employment without 
decompensating was judged to be risky.
 
At his November 1997 VA examination, the veteran reported 
significant ongoing nightmares occurring approximately twice 
a week which woke him up in a cold sweat and breathing hard.  
He further stated that he has alienated himself from others 
and has been unable to feel socially close to others.  It was 
noted that in June 1997, the veteran experienced a stroke, 
which further exacerbated his difficulty with employment.  
The veteran stated he was a truck driver but had not been 
able to work for the past year and a half.  He spoke of a 
great deal of irritability.  It was noted the veteran was 
open and cooperative during the interview.  He showed a 
verbal skill that was at grossly the average range.  He was 
able to do two digit mental arithmetic.  Thought was logical 
and sequential.  Affect was neither flattened nor blunted.  
He did show significant emotional upset when discussing his 
tour in Vietnam and his history of being raised in foster 
care.  His level of anxiety was significant.  Suicidal 
ideation had been present in the past but not to a great 
degree and was not seen at present.  There was no indication 
of suicidal intention.  When asked about hallucinations and 
delusions, some low level hallucinatory experiences were 
reported.  The examiner noted that this might be correlated 
with past drug abuse.
 
The examiner noted the veteran continued to experience 
sequelae of PTSD including reexperiencing of the events, 
nightmares, and emotional blunting.  Some levels of 
depression were seen but, the examiner noted, might not be of 
clinical significance.  Sleep was disturbed but appetite was 
not.  No true anhedonia was seen.  The veteran was assessed a 
Global Assessment of Functioning (GAF) score of 39.
 
At his April 1998 RO hearing, the veteran testified that he 
had been in therapy for his PTSD for a year.  The veteran 
also noted he was having difficulty remembering facts and 
details.  He stated he was taking Prozac and Zoloft.  He 
reported having nightmares three times a week and took 
medication to sleep.  He also indicated he had daily 
flashbacks of Vietnam .  The veteran testified that his 
relationship with his 25 year old son was strained, as was 
his relationship with a girlfriend.  The veteran indicated he 
was suspicious of people and was told by his therapist he had 
paranoia.  He also reported having panic attacks 
approximately four times a week.  He reported having trouble 
remembering things and last worked a year and a half ago.  
The veteran indicated that at times he felt suicidal, but 
never homicidal.  He stated he had trouble with authority 
figures.  
 
At a June 1998 VA examination, the veteran reported that on 
an average day he tended to his animals and mowed his lawn.  
He also did some fishing and had a few friends, but did not 
do very much with them apart from fishing once in a while.  
His girlfriend worked in housekeeping in a local hospital.  
He reported not working since 1996.  His symptoms included 
hearing the screams of wounded men and daily dreams about his 
Vietnam experiences.  
 
The examiner noted the veteran spoke comparatively little but 
was always relevant in response to direct questions.  There 
was little change in affect and he talked rather softly.  He 
was able to remember three objects after ten minutes and was 
fully oriented.  The veteran was assessed a GAF score of 58.
 
VA treatment records dated January 1996 to February 1999 
indicate that the veteran described violent fantasies, 
hopelessness, frequent suicidal ideation, crying a couple 
times a week, rage outbursts, and dreams about Vietnam seven 
nights a week.  The veteran reported that he was raised in 
foster homes and enlisted in the Marines when he was 18.  He 
never married but had a 25 year old son.  
 
Treatment notes indicate that in July 1997, the veteran 
suffered a stroke.  He had an endarterectomy done and did 
well without any physical therapy or rehabilitation.
 
In May 1998 a treatment note indicated that he had an extreme 
distrust of most people and the desire to avoid getting 
close; however, his experiences in treatment over the past 
year had softened him somewhat in this regard.  The veteran 
described family problems involving his 25 year old son whom 
he perceived as irresponsible.  He resented living with his 
son, the son's wife and two children while they do not 
contribute to the upkeep of the household.  He had difficulty 
dealing with it directly and saw the answer to the problem in 
appealing for an increased rating for PTSD to 100 percent so 
he and his wife could move out.
 
June 1998 treatment notes indicate the veteran reported 
significant improvement in his symptoms.  He attributed this 
to several developments including his visiting several days 
with a friend (with the support of his girlfriend) thus 
getting away from some of the stresses of his household.  He 
also had plans to visit with this friend next weekend and go 
fishing.  In addition, he purchased a second horse which he 
had spent a lot of time riding over the past ten days.  The 
examiner noted that in reviewing his recent episode of 
depression/irritability, it was discovered that May 
represented the anniversary of the death of a buddy in 
Vietnam which might have played a role.  
 
In September 1998, the veteran was maintaining baseline, 
though frustrated with lack of progress with Social Security 
and his claim for an increased evaluation.  He received a 
letter from Social Security which he described as mildly 
discouraging.  It was noted the veteran was isolating 
somewhat and his roommate who he had lived with for the past 
six years was getting his own place, thus exacerbating his 
financial problems.  
 
In a September 1998 report prepared by a VA staff 
psychologist the veteran was noted to experience mild PTSD.  
His symptoms included irritability, avoidance of crowds, 
emotional numbing, periodic intrusive thoughts, and a general 
mistrust of others.
 
Treatment records in 1999 indicate that the veteran was 
approved for Social Security disability benefits and the 
veteran immediately started working on purchasing some 
property in South Bay with a partially completed house on 
it.  He was awaiting a bank loan and was looking forward to 
the work he wanted to do on the house.
 
A letter dated in November 1998 from Charles Bearce, a 
Clinical Social Worker, indicated that the veteran was seen 
in March 1998 to join a group for PTSD.  It was noted the 
veteran had attended the group for nine months and fit in 
well with the group.  It was noted the veteran had depression 
with regard to his bleak financial picture.  The Social 
Worker indicated the veteran had severe PTSD and was 
unemployable.  
 
A letter received in December 1998 from [redacted] stated 
the veteran was employed for about two weeks, from March to 
April 1998 as a truck driver.  He indicated that the veteran 
appeared nervous and almost paranoid and did not have the 
necessary qualifications for the job.
 
Social Security Administration records indicate the veteran 
was found to be disabled due to PTSD and a history of 
ischemic attacks resulting in right sided weakness.  
 
The evidence shows that the veteran was arrested in 1999 for 
sexually abusing a minor.  The veteran was convicted and 
sentenced to seven years in state prison.  His confinement 
began on October [redacted], 1999.  The veteran was released on 
parole on April [redacted], 2005.
 
The Board remanded the case in June 2005 to obtain additional 
medical records and to schedule a VA examination.  
 
In August 2005, the RO sent the veteran release forms in 
order to obtain medical treatment records from private 
sources.  The veteran did not respond.  In addition, the 
veteran failed to report to a scheduled July 2006 VA 
examination.  The veteran was informed of the importance of 
attending scheduled appointments and the impact of failure to 
do so.  
 
VA treatment records dated April to August 2005 indicate that 
the veteran was recently released after six years of 
imprisonment.  It was noted the veteran was evaluated by a 
physician in the correctional facility.  The veteran reported 
nightmares and sleep disturbances with no day or night 
sweats.  He was diagnosed with PTSD but was not taking any 
medicine.  It was noted that he was taking Trazodone about a 
month ago but had to stop about a month ago because of 
insufficient supply affordability.  
 
Mental status examination in April 2005 showed the veteran's 
affect was normal, his mood was depressed, and his thought 
process was intact.  The examiner noted that it was not clear 
whether the veteran had hallucinations or intrusive 
thoughts.  The veteran was not clear as to whether he 
suffered from anxiety or paranoia.  The veteran endorsed 
suicidal ideation without intent or plan.  He denied 
homicidal ideation; there was no impairment of self 
perception; he was fully oriented to person, place, time, and 
situation; and memory was intact.  His cognitive function was 
intact, abstract thinking was intact; and insight was 
intact.  
 
June 2005 VA treatment notes indicated that the veteran 
natural mother was committed to a mental institution when the 
he was about five years old.  He was placed in foster care at 
age six.  He lived in an orphanage and then with foster 
families until the age of 18.  The veteran reported he was 
physically and sexually abused in the orphanage.  The veteran 
indicated he was married in February 1999 and divorced in 
February 2002.  The veteran admitted to a history of 
polysubstance abuse.  It was noted the veteran had one child 
who was 33 years old.  The veteran lived alone and rented a 
house from his sister.  For leisure and recreation he cleaned 
and worked on the house.  
 
In July 2005, the veteran reported no acute health issues 
except a sleep problem.  He indicated he could not sleep more 
than three to four hours and it was better when he was taking 
Trazodone at night time.  
 
Criteria
 
The veteran's service-connected PTSD has been rated as 30 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 since May 28, 1997.
 
With respect to the claim the Board is not concerned with 
service connection, as that has already been established. 
Rather, it is the level of disability that is of concern. 
 Francisco v. Brown, 7 Vet. App. 55 (1994).  Still, each 
disability must be viewed in relation to its history, so 
examination reports and treatment records dating back at 
least to the date of the claim are considered.  38 C.F.R. § 
4.1.
 
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.
 
By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).
 
The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).
 
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent evaluation is warranted if there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such
 as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.
 
A 100 percent rating is assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform
 activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name. 
 
Analysis
 
In looking at the evidence of record, the Board finds that 
during the appellate period at issue three separate ratings 
are warranted.  First, from the date of the appellant's May 
21, 1997 claim to October [redacted], 2005, the day prior to his term 
of confinement for a felony, the preponderance of the 
evidence support the assignment of a 70 percent rating.  In 
this respect, in October 1997, the appellant was found to 
suffer from both suicidal and homicidal ideation due to PTSD.  
Further, a VA psychologist in October 1997 found that the 
appellant's ability to perform substantially gainful 
employment without decompensating was judged to be risky.  At 
his November 1997 VA examination the appellant was again 
noted to suffer from suicidal ideation, and low level 
hallucinations which prompted the examiner to assign a GAF 
score of 39.  His outpatient records also refer to suicidal 
ideation, rage outbursts and daily dreams about Vietnam.  As 
a 70 percent rating is warranted when occupational and social 
impairment, with deficiencies in most areas due to such 
symptoms as suicidal ideation, the Board finds that such a 
rating is in order.  
 
The Board does not find, however, that a 100 percent 
evaluation for PTSD is in order prior to the appellant's 
confinement because there is no evidence that PTSD was 
manifested by a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or evidence that the 
appellant was in persistent danger of hurting self or others.  
Further, there was no evidence of an intermittent inability 
to perform activities of daily living; disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Hence, prior to October [redacted], 1999, a 
total rating was not in order for PTSD.
 
Between October [redacted], 1999 and April [redacted], 2005, the appellant was 
confined after he was convicted of  a felony offense.  
Unfortunately, despite VA's specific attempts to secure the 
appellant's prison medical records, the veteran refused to 
sign a authorization to release those documents to VA.  The 
duty to assist is not a one-way street.  When the veteran has 
information that is relevant to his claim, it is his 
responsibility to make it available.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  As the appellant has refused to 
cooperate in providing the records necessary to rate his 
disorder, the Board finds that there is insufficient evidence 
to rate the appellant during his period of confinement 
between October [redacted], 1999 and April [redacted], 2005 2005.
 
As for the term since April [redacted], 2005, the Board finds that the 
evidence does not show occupational and social impairment 
with reduced reliability and productivity.   VA clinical 
examination in 2005 showed normal affect.  While his mood was 
depressed his thought processes were intact.  While he again 
reported suicidal ideation there was no evidence of suicidal 
intent or plan.  There was no homicidal ideation, and no 
impairment of self perception.  The appellant was fully 
oriented to person, place, time, and situation.  His memory 
was intact; as was his cognitive and abstract functioning, 
and intact.  

In July 2005, the veteran reported no acute health issues 
except for a sleep problem.  There was no medical objective 
evidence of such symptoms as flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech.  There 
was no medical evidence of panic attacks more than once a 
week, or that the appellant had difficulty understanding 
complex commands.  There was no evidence of impairment of 
short-and long-term memory.  Neither the appellant's judgment 
was impaired, nor were his abilities to think abstractly. 
 
Alas, the veteran was scheduled for a VA examination in July 
2006, but he failed to report and did not provide any reason 
for such failure.   Under VA regulations, it is incumbent 
upon the veteran to submit to a VA examination if he is 
applying for, or in receipt of, VA compensation benefits. 
 Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2006).
 
In this case, any information recorded during the VA 
examination for which VA scheduled the veteran could have 
proven to be beneficial to the veteran's appeal; however, 
because he failed to report to such examination, the Board is 
bound to consider this claim based on the evidence now of 
record.  38 C.F.R. § 3.655(b) (2006)
 
Accordingly, in the absence of more severely disabling 
symptomatology the Board does not find that a rating in 
excess of 30 percent is warranted following the appellant's 
release from confinement.  That is, the record available 
since April [redacted], 2005, does not reveal psychiatric 
symptomatology indicative of occupational and social 
impairment reduced reliability and productivity to warrant a 
50 percent evaluation.  Therefore, entitlement to an 
evaluation in excess of 30 percent for PTSD is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated, 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
 



ORDER
 
Entitlement to a 70 percent evaluation for PTSD is granted 
for the period from May 21, 1997 to October [redacted], 1999 is 
granted subject to the laws and regulations governing the 
award of monetary benefits.
 
There is insufficient evidence available to properly rate the 
appellant's PTSD from October [redacted], 1999 to April [redacted], 2005.
 
Entitlement to an evaluation in excess of 30 percent for PTSD 
from April [redacted], 2005 to the present is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


